ExhibitA JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule13G to which this exhibit is attached is filed on behalf of each of them in capacities set forth below. Dated: May 8, 2012 TRIDENT V, L.P. By: Trident Capital V, L.P., its sole general partner By: DW Trident V, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Member TRIDENT CAPITAL V, L.P. By: DW Trident V, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Member STONE POINT CAPITAL LLC By: /s/ David J. Wermuth Name: David J. Wermuth Title: Senior Principal TRIDENT V PROFESSIONALS FUND, L.P. By: Stone Point GP Ltd., its sole general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Secretary CUSIP No. G3075 P101 TRIDENT V PARALLEL FUND, L.P. By: Trident Capital V-PF, L.P., its sole general partner By: DW Trident V, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Member
